DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2022 has been entered.
 
Status of Claims
Claims 1, 2, and 7 are pending and subject to examination on the merits.

Response to Amendments
Because the 9/20/2022 claim amendment is responsive, the claim objections and the 35 USC 112(b) rejections are withdrawn.

Response to Arguments
Applicant's arguments filed 9/20/2022 (“remarks”) have been fully considered but they are not persuasive, as explained below.
Applicant asserts that UTHMANN teaches a different design compared to applicant’s invention (see remarks at 5) and compares UTHMANN’s drawings with figures of the current application (see remarks at 5-6). Applicant asserts specifically that UTHMANN fails to teach “a plurality of support pillars supported on the base of the support structure and arranged in a spaced-apart configuration along a periphery of the base” (remarks at 6). This argument has been previously presented and addressed. See 7/22/2022 Final Action at para. 6.
Applicant asserts that UTHMANN fails to teach a “locking arrangement” (remarks at 6-7). This is not persuasive, because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413 (CCPA 1981); In re Merck & Co., 800 F.2d 1091 (Fed. Cir. 1986). Regarding the “locking arrangement” recited in claim 2, Examiner applied the combination of UTHMANN and TANNER for the art rejection.
Applicant asserts in remarks at 6-7 and 9 that:
UTHMAWNN fails to disclose or teach about a cleaning apparatus with a helical ramp and supports that contain a CPAP hose and hold the hose within the container body such that the hose is immersed at a helical angle inside a cleaning solution filled in the container body, wherein air trapped inside the hose escapes in the form of air bubbles through the cleaning solution filled in the container body, such that the entire surface area of the hose is in contact with the cleaning solution to ensure that the hose is optimally clean for the next usage. By contrast, the devices disclosed in UTHMANN cannot be used in such a manner for immersion cleaning but instead the apparatus “comprises a pipe system for cleaning and drying endoscopes, which has connections, couplable to the washer, for washing water and drying air, and has washing water and drying air nozzles to which the suction removal and/or biopsy ducts etc. of the endoscopes can be coupled.” Simply, the devices disclosed in UTHMANN spray liquid onto the inserted hoses and are not for the fast and easy submersion provided by the present invention.
This is not persuasive for several reasons. First, as previously addressed, UTHMANN already teaches a helical ramp and a support structure. Second, applicant’s argument appears to be regarding the newly submitted limitations (e.g., “wherein the helical ramp loops are configured such that . . . and wherein the pitch angle is such that . . . ”); because those limitations are introduced through amendment, they are addressed in the art rejection below.

Claim Objections
Claim 1 recites “top and bottom surfaces” at line 11 and line 17. It’s unclear if there’s a single top surface or a plurality of top surfaces, and if there’s a single bottom surface or a plurality of bottom surfaces. As a recommendation, “top surface” and “bottom surface” should be separately recited.
Claim 1 recites “an inner and outer surface area” at line 16 and “the entire inner and outer surface areas” at line 22. To the extent that the airway hose has an inner surface area and an outer surface area, it’s recommended that they be separately recited.
Claim 1 recites “the solution” at line 21, but the rest of the claim recites “the cleaning solution.” Thus, “the solution” at line 21 should be changed to “the cleaning solution” to keep the claim language consistent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein the pitch angle is such that the airway hose is constrained from floating in the solution and air trapped inside the airway hose is capable of being released such that the entire inner and outer surface areas of the airway hose is in contact with the cleaning solution,” which is not supported by the specification. The specification does not mention any “angle” or “pitch angle,” and does not discuss how such pitch angle is related to constraining the hose from floating and related to releasing the air trapped inside the hose.
Claims 2 and 7 are rejected because they depend on Claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the helical ramp loops” at line 15 and line 17. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the entire inner and outer surface areas” at line 22. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “wherein the pitch angle is such that the airway hose is constrained from floating in the solution and air trapped inside the airway hose is capable of being released such that the entire inner and outer surface areas of the airway hose is in contact with the cleaning solution” at line 20-23. But the specification does not disclose how the pitch angle is related to constraining the hose from floating and related to releasing the air trapped inside the hose. Therefore, the metes and bounds of the claim are not clear.
Claims 2 and 7 are rejected because they depend on Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by UTHMANN (German Publication DE3443912A1, as translated by Espacenet).
Regarding claim 1, UTHMANN teaches a cleaning apparatus (see fig. 1-3; see also annotated fig. 1 & 2 below). UTHMANN’s cleaning apparatus comprises: a container body (a laboratory dishwasher, see also abstract, para. 0001-02, 0010-11); a carousel (insert 1, see fig. 1-3, para. 0002-03, 0010-14) configured for placement within the container body (insert 1 is to be placed into the dishwasher, see abstract, para. 0001-02, 0010-11).

    PNG
    media_image1.png
    821
    696
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    895
    867
    media_image2.png
    Greyscale


UTHMANN teaches the carousel comprising: a support structure (base support 14, support rods 15, and a top element, see fig. 1-3, para. 0019-22; see top element in annotated fig. 1 & 2 above). UTHMANN teaches wherein the support structure comprises a base (base support 14, see fig. 1-3, para. 0019-20) and a plurality of support pillars (support rods 15, see fig. 1-3, para. 0020, 0022) supported on the base (see fig. 1-3) and arranged in a spaced apart configuration along a periphery of the base (see fig. 1-3). UTHMANN teaches the support structure further comprises a top element (see annotated fig. 1 & 2 above, an arc-shaped horizontal rod attached to the top ends of support rods 15) attached to operative top ends of the plurality of support pillars (see annotated fig. 1 & 2 above). The top element has a 3-D shape (see annotated fig. 1 & 2 above) that fits within a 3-D shape of the container body (see fig. 1, the top element is a part of the carousel (insert 1), which fits inside the dishwasher (corresponding to “container body”)).
UTHMANN teaches the carousel comprising: a helical ramp (supports 13, see fig. 1-3, para. 0017, 0019-22) having top and bottom surfaces (see annotated fig. 2 above) attached to the support structure (see fig. 1-3, para. 0020-22) and extending helically as loops in a circumferential direction (see fig. 2-3, supports 13 loop around the central vertical axis) at a pitch angle (see fig. 1-2) from an operative top end of the support structure to an operative bottom end of the support structure along a periphery of the support structure (see fig. 1-3, para. 0017, 0020-22, supports 13 are arranged in a helical shape around support rods 15).
UTHMANN’s helical ramp loops (supports 13) are structurally fully capable of performing the recited functions of “an airway hose having an inner and outer surface area is operably held within the container body by the top and bottom surfaces of the helical ramp loops such that when the carousel is fitted in the container body and the container body filled with a cleaning solution, the airway hose is held immersed in the cleaning solution.” For example, the helical ramp loops (supports 13) have top and bottom surfaces (as explained above; see also annotated fig. 2) for holding a hose (see fig. 1, holding endoscope 2) when the container body (laboratory dishwasher) is filled with a liquid such as water (see fig. 1-3, para. 0013, water can be supplied into the container via connecting piece 5).
UTHMANN’s helical ramp loops (supports 13) have a pitch angle (as explained above), which is structurally fully capable of performing the recited functions of “the airway hose is constrained from floating in the solution and air trapped inside the airway hose is capable of being released such that the entire inner and outer surface areas of the airway hose is in contact with the cleaning solution.” The pitch angle of the helical ramp loops in UTHMANN (see fig. 1-2) is very similar to the pitch angle of the helical ramp loops in the present application (see fig. 1-3). Thus, person having ordinary skill in the art would understand that, when the hose is immersed in a liquid such as water (as explained above), the pitch angle of the helical ramp loops holding the hose would allow air trapped inside the hose to escape (see fig. 1-2) and constrain the hose from floating (see fig. 1-2; also as explained above, the helical ramp has top and bottom surfaces for holding the hose).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over UTHMANN (as applied to claim 1), in view of TANNER (US Patent 1914309).
Regarding claim 2, UTHMANN teaches the cleaning apparatus according to claim 1. UTHMANN’s carousel has a base (as explained above) in the form of a rack (see fig. 1-3).
UTHMANN does not explicitly teach: “a locking arrangement for locking the carousel within the container body, wherein the locking arrangement comprises: an L-shaped protrusion placed on one of the carousel and the container body at a location adjacent an operative bottom end belongs to said one of the carousel and the container body; and a receiving protrusion placed on the other one of the carousel and the container body at a location adjacent an operative bottom end belongs to said other one of the carousel and the container body.”
TANNER teaches a cleaning apparatus (see fig. 1), just like the present application. TANNER teaches a rack (rack 16, fig. 1, pg. 2 at line 6-10) placed in a container body (receptacle 5, fig. 1, pg. 1 at line 53-55), wherein the rack is locked to the container body via a locking arrangement (hooks 17 and cleats 25, see fig. 1, pg. 2 at line 6-10), the locking arrangement comprises an L-shaped protrusion (hooks 17) placed on the rack and a receiving protrusion (cleats 25) placed on the container body (see fig. 1, pg. 2 at line 6-10).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify UTHMANN’s apparatus to incorporate a locking arrangement—e.g., an L-shaped protrusion (hooks 17) placed on the rack and a receiving protrusion (cleats 25) placed on the container body—(as taught by TANNER), with reasonable expectation of locking the carousel within the container body. It’s well known in the art to use a locking arrangement to lock a rack to a container body (see TANNER). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, the locking arrangement as incorporated would perform the same function as before (e.g., locking a rack to a container body), thus yielding predictable results.

    PNG
    media_image3.png
    330
    589
    media_image3.png
    Greyscale

In the resulting combination of UTHMANN and TANNER, the hooks would be placed on the carousel (insert 1, which has the form of a rack) (see annotated fig. 2 of UTHMANN above); the location of the hooks would be adjacent to an operative bottom end of the carousel (see annotated fig. 2 above). Moreover, the cleats would be placed on an interior surface of the container body (body of the dishwasher). Because the carousel (insert 1) need to fit inside the container body (dishwasher)—i.e., insert 1 needs to have vertical clearance inside the dishwasher—a person having ordinary skill in the art would’ve been motivated to place the cleats at a location adjacent to an operative bottom end of the container body. Additionally, when the hooks are locked with the cleats, the hooks would have a location adjacent to the operative bottom end of the container body, and the cleats would have a location adjacent to the operative bottom end of the carousel.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over UTHMANN.
Regarding claim 7, UTHMANN teaches the cleaning apparatus according to claim 1. UTHMANN does not explicitly teach the container body has one of a circular cross-section, an elliptical cross-section, a rectangular cross-section, and a square cross-section. But because the carousel (insert 1) has a square cross-section (see fig. 1-3, para. 0019-20) and is to be inserted into the container body (dishwasher, as explained above), a person of ordinary skill in the art would reasonably expect that the container body also has a square cross-section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714